Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/22 and supplemental response filed 11/2/22 have been entered.
Claims 1-8, 11-18 and 20 are pending.  Claims 1, 3, 6, 7, 11 have been amended. Claims 12 and 14 have been withdrawn.  Claims 1-8, 11, 13, 15-18, and 20 are under consideration.
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 6-8, 11, 13, 15, 16, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haile (US 2012/0118314). 
Regarding Claims 1, 8, 13, 16, and 18 Haile teaches a method of applying a novel radiation curable gel-based composition to a mammalian nail (e.g. abstract).  Haile teaches the steps of: 
a) applying a polymerizable composition to at least a portion of the surface of a nail plate (e.g. paragraph 0042, 0123; Claim 16), wherein the composition comprises a polymerizable material (i.e. hydroxypropyl methacrylate), at least one penetrating enhancer (i.e. ethyl acetate) and a curing agent (i.e. photoinitiator) (e.g. Formulations 1-4); 
c) removing excess of the penetrating, polymerizable composition from the surface of the nail plate (e.g. paragraph 0047); and
d) curing the penetrating, polymerizable composition (e.g. paragraphs 0043, 0048; Claim 16). 
Step (b) is directed to “allowing” which is not an active method step, and does not require a time frame between steps a) and c)-d).  Haile is silent as to the penetration of the composition into the nail plate. However, Haile teaches the claimed and elected species of polymerizable material, penetrating agent and curing agent in the same or overlapping mounts (see Haile Formulation Examples as compared to Specification Examples).  Therefor the outcome of penetrating the nail plate below the surface of a nail would necessarily occur.   “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04).
Regarding Claim 2, Haile teaches the treatment of nails (i.e. plural) (e.g. paragraph 0041). In order to treat multiple nails or a whole hand steps a)-d) would be repeated.  
Regarding Claim 3, Haile are silent as to the depth into the nail plate in mm.  The penetration depth is not an active method step, but an outcome of following the step of a), which is anticipated by Haile.  The property is linked in the instant Specification to the penetrating agent (ethyl acetate), polymerizable material (i.e. HPMA), and substrate to be penetrated (finger- or toenail).  Haile teaches the claimed and elected species of polymerizable material and penetrating agent for application to a nail.  Therefore, the outcome of “to a depth of at least 0.05 mm below the surface of the nail plate” would necessarily occur.  In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's penetration depth differs, and if so to what extent, from the teachings of Haile.  When, as here, the prior art appears to contain the same composition as that which is claimed, the burden is shifted to the Applicant to show otherwise.
Regarding Claim 6, Haile does not explicitly recite that excess composition is removed by wiping or blotting.  However, this is routine and well known in the nail art.  It would be obvious to remove excess composition by wiping it away.  For example, in the case of applying too much composition, or if the composition went over the edge of the nail plate and onto a user’s skin. 
Regarding Claim 7, Haile does not teach that the composition will cross-link nail proteins. Haile teaches the elected species of polymerizable material, penetrating agent and curing agent in the same or overlapping mounts (see Haile Formulation Examples as compared to Specification Examples).  Therefor the outcomes of “wherein the polymerizable material will not cross-link reactive functional groups of nail proteins” would necessarily occur.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 11, Haile exemplifies ethyl acetate, present at 8-12 wt%, 8-13 wt%, and 10-14 wt% (e.g. Formulations 1-4), which are within the claimed range of 5-30 wt%.
Regarding Claim 15, Haile exemplifies the inclusion of colorants, among others (e.g. Formulations 1-4). 

Allowable Subject Matter
Claims 4, 5, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive. Arguments relevant to the current grounds of rejection will be addressed below. 
Applicant argues on page 4 that the curable gel compositions described by Haile require the presence of a significant amount of di-[hydroxyethyl methacrylic]trimethylhexyl dicarbamate. This is not found persuasive.  Claim 1 does not exclude the presence of non-recited polymerizable material or claim any specific amounts of polymerizable material.  Haile teaches the inclusion of hydroxypropyl methacrylate in their Formulation examples, as described supra. 


Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619